UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB [xx] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file Number:000-29021 BLUE MOON INVESTMENTS (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0210152 (I.R.S. Employer Identification Number) Suite 700, 1620 Dickson Avenue Kelowna, British Columbia, V1Y 9Y2 (Address of principal executive offices) (250) 868-8177 (Issuer's telephone number) Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act:Common Shares Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[ X ] No[] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of Issuer's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). (check one):Yes [ X ]No [] The Issuer's revenues for its fiscal year ended September 30, 2007 were $0. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days.(See definition of affiliate in Rule 12b-2 of the Exchange Act.)N/A Note:If determining whether a person is an affiliate will involve an unreasonable effort and expense, the issuer may calculate the aggregate market value of the common equity held by non-affiliates on the basis of reasonable assumptions, if the assumptions are stated. On September 30, 2007, the number of shares outstanding of the registrant's Common Stock was 500,000. Transitional Small Business Disclosure Format (Check one):Yes [ ]; No [ X ] PART I BUSINESS Item 1.Description of Business Blue Moon Investments, was incorporated on September 19, 1997 under the laws of the State of Nevada to engage in any lawful corporate purpose.Other than issuing shares to its shareholders, we never commenced any other operational activities.We can be defined as a "blank check" company, whose sole purpose at this time is to locate and consummate a merger or acquisition with a private entity.The Board of Directors has elected to commence implementation of our principal business purpose. The proposed business activities classifies us as a "blank check" company.The Securities and Exchange Commission defines these companies as "any development stage company that is issuing a penny stock and that has no specific business plan or purpose, or has indicated that its business plan is to merge with an unidentified company or companies."Many states have enacted statutes, rules and regulations limiting the sale of securities of "blank check" companies in their respective jurisdictions.Management does not intend to undertake any efforts to cause a market to develop in our securities, either debt or equity, until we have successfully implemented our business plan.We intend to comply with the periodic reporting requirements of the Securities Exchange Act of 1934 for so long as it is subject to those requirements. Lock-up Agreement Each of our shareholders has executed and delivered a "lock-up" letter agreement, affirming that they shall not sell their respective shares of common stock until we have successfully consummated a merger or acquisition and we are no longer classified as a "blank check" company.However, while management believes that the procedures established to preclude any sale of our securities prior to closing of a merger or acquisition will be sufficient, we cannot assure you that the procedures established will unequivocally limit any shareholder's ability to sell their respective securities before a closing. Investment Company Act of 1940 Although we will be subject to SEC regulation, management believes we will not be subject to regulation as an investment company, since we will not be engaged in the business of investing or trading in securities.In the event we engage in business combinations that result in our holding passive investment interests in a number of entities, we could be subject to regulation as an investment company.If that occurs, we would be required to register as an investment company and could be expected to incur significant registration and compliance costs.We have obtained no formal determination from the Securities and Exchange Commission as to our status as an investment company and, consequently, a violation of the Act could subject us to material adverse consequences. Investment Advisors Act of 1940 An investment adviser is a person who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing, or selling securities, or who, for compensation and as part of a regular business, issues or promulgates analyses or reports concerning securities.We seek to locate a suitable merger of acquisition candidate, and we do not intend to engage in the business of advising others in investment matters for a fee or other type of consideration. - 2 - Forward Looking Statements We caution readers regarding forward looking statements found in the following discussion and elsewhere in this registration statement and in any other statement made by, or on our behalf, whether or not in future filings with the Securities and Exchange Commission.Forward looking statements are statements not based on historical information and that relate to future operations, strategies, financial results or other developments.Forward looking statements are necessarily based upon estimates and assumptions that are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control and many of which, with respect to future business decisions, are subject to change.These uncertainties and contingencies can affect actual results and could cause actual results to differ materially from those expressed in any forward looking statements made by or on our behalf.We disclaim any obligation to update forward looking statements. Readers should also understand that under Section 27A(b)(2)(D) of the `33 Act, and Section 21E(b)(2)(D) of the `34 Act, the "safe harbor" provisions of the PSLRA do not apply to statements made in connection with our offering. Item 2.Description of Property We have no properties and at this time have no agreements to acquire any properties. We operate from our offices at Suite 700, 1620 Dickson Avenue, Kelowna, British Columbia, Canada.Space is provided to us on a rent free basis by David Ward, an officer and director, and it is anticipated that this arrangement will remain until we successfully consummate a merger or acquisition.Management believes that this space will meet our needs for the foreseeable future. Item 3.Legal Proceedings The Company is not involved in my legal proceedings at this time. Item 4.Submission of Matters to a Vote of Security Holders No matter was submitted to vote of security holders during the fourth quarter of the fiscal year covered by this report. PART II Item 5.Market for Common Equity and Related Stockholder Matters There is no trading market for our common stock at present and there has been no trading market to date.Management has not undertaken any discussions with any prospective market maker concerning the participation in the aftermarket for our securities and management does not intend to initiate any discussions until we have consummated a merger or acquisition.We cannot guarantee that a trading market will ever develop or if a market does develop, that it will continue. Market Price Our common stock is not quoted at the present time.The Securities and Exchange Commission has adopted a Rule that established the definition of a "penny stock," for purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions.For any transaction involving a penny stock, unless exempt, the rules require: - 3 - - that a broker or dealer approve a person's account for transactions in penny stocks; and - the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must - obtain financial information and investment experience and objectives of the person; and - make a reasonable determination that the transactions in penny stocks are suitable for that person and that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the Commission relating to the penny stock market, which, in highlight form, - sets forth the basis on which the broker or dealer made the suitability determination; and - that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also has to be made about the risks of investing in penny stock in both public offering and in secondary trading, and about commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Management intends to strongly consider undertaking a transaction with any merger or acquisition candidate that will allow our securities to be traded without the aforesaid limitations.However, we cannot predict whether, upon a successful merger or acquisition, we will qualify our securities for listing on Nasdaq or some other national exchange, or be able to maintain the maintenance criteria necessary to insure continued listing.Failure to qualify our securities or to meet the relevant maintenance criteria after qualification in the future may result in the discontinuance of the inclusion of our securities on a national exchange.However, trading, if any, in our securities may then continue in the non-Nasdaq over-the-counter market.As a result, a shareholder may find it more difficult to dispose of, or to obtain accurate quotations as to the market value of, our securities. Item 6.Plan of Operation We intend to seek to acquire assets or shares of an entity actively engaged in a business that generates revenues, in exchange for its securities.We have not identified a particular acquisition target and have not entered into any negotiations regarding an acquisition.None of our officers, directors, promoters or affiliates have engaged in any preliminary contact or discussions with any representative of any other company regarding the possibility of an acquisition or merger with us as of the date of this registration statement. Depending upon the nature of the relevant business opportunity and the applicable state statutes governing how the transaction is structured, our Board of Directors expects that it will provide our shareholders with complete disclosure documentation concerning a potential business opportunity and the structure of the proposed business combination prior to consummation.Disclosure is expected to be in the form of a proxy or information statement, in addition to the post-effective amendment. - 4 - While any disclosure must include audited financial statements of the target entity, we cannot assure you that such audited financial statements will be available.If audited financial statements are not available at closing, the proposed transaction will be voidable at management's discretion.As part of the negotiation process, the Board of Directors does intend to obtain certain assurances of value, including statements of assets and liabilities, material contracts, accounts receivable statements, or other indicia of the target entity's condition prior to consummating a transaction, with further assurances that an audited statement would be provided prior to execution of a merger or acquisition agreement.Closing documents will include representations that the value of the assets transferred will not materially differ from the representations included in the closing documents, or the transaction will be voidable. Due to our intent to remain a shell corporation until a merger or acquisition candidate is identified, it is anticipated that its cash requirements shall be minimal.We also do not expect to acquire any plant or significant equipment. We have not, and do not intend to enter into, any arrangement, agreement or understanding with non-management shareholders allowing non-management shareholders to directly or indirectly participate in or influence our management.Management currently holds 60.8% of our stock.As a result, management is in a position to elect a majority of the directors and to control our affairs. We have no full time employees.Our President and Secretary have agreed to allocate a portion of their time to our activities, without compensation.These officers anticipate that our business plan can be implemented by their devoting approximately five hours each per month to our business affairs and, consequently, conflicts of interest may arise with respect to their limited time commitment.We do not expect any significant changes in the number of employees. Our officers and directors may become involved with other companies who have a business purpose similar to ours.As a result, potential conflicts of interest may arise in the future.If a conflict does arise and an officer or director is presented with business opportunities under circumstances where there may be a doubt as to whether the opportunity should belong to us or another "blank check" company they are affiliated with, they will disclose the opportunity to all the companies.If a situation arises where more than one company desires to merge with or acquire that target company and the principals of the proposed target company have no preference as to which company will merge with or acquire the target company, the company that first filed a registration statement with the Securities and Exchange Commission will be entitled to proceed with the proposed transaction. General Business Plan Our purpose is to seek, investigate and, if investigation warrants, acquire an interest in business opportunities presented to it by persons or firms that desire to seek the perceived advantages of an Exchange Act registered corporation.We will not restrict our search to any specific business, industry, or geographical location and we may participate in a business venture of virtually any kind or nature.This discussion of the proposed business is purposefully general and is not meant to restrict our discretion to search for and enter into potential business opportunities.Management anticipates that it may be able to participate in only one potential business venture because we have nominal assets and limited financial resources.This lack of diversification should be considered a substantial risk to our shareholders because it will not permit us to offset potential losses from one venture against gains from another. We may seek a business opportunity with entities that have recently commenced operations, or that wish to utilize the public marketplace in order to raise additional capital in order to expand into new products or markets, to develop a new product or service, or for other corporate purposes.We may acquire assets and establish wholly owned subsidiaries in various businesses or acquire existing businesses as subsidiaries. - 5 - We anticipate that the selection of a business opportunity will be complex and extremely risky.Due to general economic conditions, rapid technological advances being made in some industries and shortages of available capital, management believes that there are numerous firms seeking the perceived benefits of a publicly registered corporation.The perceived benefits may include facilitating or improving the terms for additional equity financing that may be sought, providing liquidity for incentive stock options or similar benefits to key employees, providing liquidity for shareholders with unrestricted stock and other factors.Potentially, available business opportunities may occur in many different industries and at various stages of development, all of which will make the task of comparative investigation and analysis of these business opportunities extremely difficult and complex. The owners of the business opportunities will incur significant legal and accounting costs in connection with acquisition of a business opportunity, including the costs of preparing Form 8-K's, 10-KSBs or 10-QSBs, agreements and related reports and documents.The `34 Act specifically requires that any merger or acquisition candidate comply with all applicable reporting requirements, which include providing audited financial statements to be included within the numerous filings relevant to complying with the `34 Act.Nevertheless, our officers and directors have not conducted market research and are not aware of statistical data that would support the perceived benefits of a merger or acquisition transaction for the owners of a business opportunity. The analysis of new business opportunities will be undertaken by our officers and directors, none of whom is a professional business analyst.Management intends to concentrate on identifying preliminary prospective business opportunities that may be brought to our attention through present associations of our officers and directors, or by our shareholders.In analysing prospective business opportunities, management will consider: - the available technical, financial and managerial resources; - working capital and other financial requirements; - history of operations, if any; - prospects for the future; - nature of present and expected competition; - the quality and experience of management services that may be available and the depth of that management; - the potential for further research, development, or exploration; - specific risk factors not now foreseeable but could be anticipated to impact our proposed activities; - the potential for growth or expansion; - the potential for profit; - the perceived public recognition of acceptance of products, services, or trades; - name identification; and - other relevant factors. - 6 - Our officers and directors expect to meet personally with management and key personnel of the business opportunity as part of their "due diligence" investigation.To the extent possible, we intend to utilize written reports and personal investigations to evaluate the above factors.We will not acquire or merge with any company that cannot provide audited financial statements within a reasonable period of time after closing of the proposed transaction. Our management, while probably not especially experienced in matters relating to our prospective new business, shall rely upon their own efforts and, to a much lesser extent, the efforts of our shareholders, in accomplishing our business purposes.We do not anticipate that any outside consultants or advisors, except for our legal counsel and accountants, will be utilized by us to accomplish our business purposes.However, if we do retain an outside consultant or advisor, any cash fee will be paid by the prospective merger/acquisition candidate.We have no contracts or agreements with any outside consultants and none are contemplated. We will not restrict our search for any specific kind of firms, and may acquire a venture that is in its preliminary or development stage or is already operating.We cannot predict at this time the status of any business in which we may become engaged, because the business may need to seek additional capital, may desire to have its shares publicly traded, or may seek other perceived advantages that we may offer.Furthermore, we do not intend to seek additional capital to finance the operation of any acquired business opportunity until we have successfully consummated a merger or acquisition. A business combination involving the issuance of our common stock will, in all likelihood, result in shareholders of a private company obtaining a controlling interest in us.If that occurs, management may be required to sell or transfer all or a portion of the common stock held by them, or resign as members of our Board of Directors.The resulting change in control could result in removal of one or more present officers and directors and a corresponding reduction in or elimination of their participation in our future affairs. Acquisition of Opportunities In implementing a structure for a particular business acquisition, we may become a party to a merger, consolidation, reorganization, joint venture, or licensing agreement with another corporation or entity.It may also acquire stock or assets of an existing business.On the consummation of a transaction, it is probable that our present management and shareholders will no longer be in control.In addition, our directors may, as part of the terms of the acquisition transaction, resign and be replaced by new directors without a vote of our shareholders.Furthermore, management may negotiate or consent to the purchase of all or a portion of our stock.Any terms of sale of the shares presently held by officers and/or directors will be also afforded to all other shareholders on similar terms and conditions.Any such sale would require an amendment to this registration statement. While the actual terms of a transaction that management may not be a party to cannot be predicted, it may be expected that the parties to the business transaction will find it desirable to avoid the creation of a taxable event and thereby structure the acquisition in a so-called "tax-free" reorganization under Sections 368(a)(1) or 351 of the Internal Revenue Code.In order to obtain tax-free treatment under the Code, it may be necessary for the owners of the acquired business to own 80% or more of the voting stock of the surviving entity.In that event, our shareholders would retain 20% or less of the issued and outstanding shares of the surviving entity, which would result in significant dilution in the equity of the shareholders. - 7 - As part of the "due diligence" investigation, our officers and directors will meet personally with management and key personnel, may visit and inspect material facilities, obtain independent analysis of verification of certain information provided, check references of management and key personnel, and take other reasonable investigative measures to the extent of our limited financial resources and management expertise.How we will participate in an opportunity will depend on the nature of the opportunity, the respective needs and desires of the parties, the management of the target company and our relative negotiation strength. With respect to any merger or acquisition, negotiations with target company management are expected to focus on the percentage of our shares that the target company shareholders would acquire in exchange for all of their shareholdings in the target company.Depending upon, among other things, the target company's assets and liabilities, our shareholders will probably hold a substantially lesser percentage ownership interest following any merger or acquisition.The percentage ownership may be subject to significant reduction in the event we acquire a company with substantial assets.Any merger or acquisition effected by us can be expected to have a significant dilutive effect on the percentage of shares held by our then shareholders, in addition to the dilution that may be experienced as a result of this offering. We will participate in a business opportunity only after the negotiation and execution of appropriate written agreements.Although we cannot predict the terms of the agreements, generally the agreements will require some specific representations and warranties by all of the parties, will specify certain events of default, will detail the terms of closing and the conditions that must be satisfied by each of the parties prior to and after the closing, will outline the manner of bearing costs, including costs associated with our attorneys and accountants, will set forth remedies on default and will include miscellaneous other terms. As stated previously, we will not acquire or merge with any entity that cannot provide independent audited financial statements concurrent with the closing of the proposed transaction.We are subject to the reporting requirements of the `34 Act.Included in these requirements is our affirmative duty to file independent audited financial statements as part of its Form 8-K to be filed with the Securities and Exchange Commission upon consummation of a merger or acquisition, as well as our audited financial statements included in our annual report on Form 10-KSB and quarterly reports on Form 10-QSB.If the audited financial statements are not available at closing, or if the audited financial statements provided do not conform to the representations made by the candidate to be acquired in the closing documents, the closing documents will provide that the proposed transaction will be voidable at the discretion of our present management.If the transaction is voided, the agreement will also contain a provision providing for the acquisition entity to reimburse us for all costs associated with the proposed transaction. Competition We will remain an insignificant participant among the firms that engage in the acquisition of business opportunities.There are many established venture capital and financial concerns that have significantly greater financial and personnel resources and technical expertise than we do.In view of our combined extremely limited financial resources and limited management availability, we will continue to be at a significant competitive disadvantage compared to our competitors. "CAUTIONARY STATEMENT FOR PURPOSES OF THE "SAFE HARBOR" PROVISIONS OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995.Except for historical matters, the matters discussed in this Form 10-KSB are forward-looking statements based on current expectations and involve risks and uncertainties.Forward-looking statements include, but are not limited to, statements under the following heading: "Managements Discussion And Analysis Or Plan Of Operations" the timing and expected profitable results of publishing and sales and the need for no additional financing. - 8 - Item 7.Financial Statements Our audited financial statements are stated in United States dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. The following audited financial statements are filed as part of this annual report: - Report of Independent Registered Public Accounting Firm - Balance Sheet as at September 30, 2007 - Statements of Operations for the years ended September 30, 2007 and 2006 - Statements of Changes in Shareholders’ Deficit for the period from October 1, 2002 through September 30, 2007 - Statements of Cash Flows for the years ended September 30, 2007 and 2006 - Notes to the Financial Statements - 9 - BLUE MOON INVESTMENTS, INC. (A development Stage Enterprise) Financial Statements (Expressed in U.S. Dollars) (Audited) September 30, 2007 Index Report of Independent Registered Public Accounting Firm Balance Sheets Statements of Operations Statements of Stockholders’ Deficit Statements of Cash Flows Notes to Financial Statements - 10 - - 11 - BLUE MOON INVESTMENTS, INC. (A Development Stage Enterprise) BALANCE SHEETS September 30, 2007 2006 ASSETS CURRENT ASSETS Cash $ 2,719 $ 3,598 TOTAL ASSETS $ 2,719 $ 3,598 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ 1,959 $ 11,250 Indebtedness to related parties 33,500 75,500 TOTAL CURRENT LIABILITIES 35,459 86,750 COMMITMENTS AND CONTINGENCIES 10,198 - STOCKHOLDERS' DEFICIT Common stock, 100,000,000 shares authorized; $0.0001 par value; 500,000 shares issuedand outstanding 50 50 Additional paid-in capital 107,038 48,558 Accumulated deficit during development stage (150,026 ) (131,760 ) TOTAL STOCKHOLDERS'DEFICIT (42,938 ) (83,152 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 2,719 $ 3,598 The accompanying notes are an integral part of these financial statements. - 12 - BLUE MOON INVESTMENTS, INC. (A Development Stage Enterprise) STATEMENTS OF OPERATIONS From Inception (September 19, 1997) Year Ended through September 30, September 30, 2007 2006 2007 REVENUES $ - $ - $ - EXPENSES Selling, general and administrative expenses 18,266 15,626 118,612 Offering costs - - 31,406 Interest expense - - 8 TOTAL EXPENSES 18,266 15,626 150,026 LOSS FROM OPERATIONS (18,266 ) (15,626 ) (150,026 ) LOSS BEFORE TAXES (18,266 ) (15,626 ) (150,026 ) INCOME TAXES - - - NET LOSS $ (18,266 ) $ (15,626 ) $ (150,026 ) NET LOSS PER COMMON SHARE, BASIC AND DILUTED $ (0.04 ) $ (0.03 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING, BASIC AND DILUTED 500,000 500,000 The accompanying notes are an integral part of these financial statements. - 13 - BLUE MOON INVESTMENTS, INC. (A Development Stage Enterprise) STATEMENT OF STOCKHOLDERS' DEFICIT Deficit Accumulated Common Stock Additional During Total Number Paid-In Development Stockholders' of Shares Amount Capital Stage Deficit Balance, September 19, 1997 (Inception) - $ - $ - $ - $ - Common stock issued in exchange for services 500,000 50 - - 50 Net loss for the year ended September 30, 1997 - - - (50 ) (50 ) Balance, September 30, 1997 500,000 50 - (50 ) - Net loss for the year ended September 30, 1998 - Balance, September 30, 1998 500,000 50 - (50 ) - Expenses paid by third party on behalf of the Company - - 332 - 332 Net loss for the year ended September 30, 1999 - - - (1,922 ) (1,922 ) Balance, September 30, 1999 500,000 50 332 (1,972 ) (1,590 ) Expenses paid by third party on behalf of the Company - - 6,897 - 6,897 Net loss for the year ended September 30, 2000 - - - (6,893 ) (6,893 ) Balance, September 30, 2000 500,000 50 7,229 (8,865 ) (1,586 ) Third party expenses paid by an affiliate on behalf of the company - - 35,011 - 35,011 Net loss for the year ended September 30, 2001 - - - (15,954 ) (15,954 ) Balance, September 30, 2001 500,000 50 42,240 (24,819 ) 17,471 Third party expenses paid by an affiliate on behalf of the company - - 8,318 - 8,318 Net loss for the year ended September 30, 2002 - - - (12,246 ) (12,246 ) Balance, September 30, 2002 500,000 50 50,558 (37,065 ) 13,543 Reclassification of advances received from an affiliate to "indebtedness to related party" - - (2,000 ) - (2,000 ) Net loss for the year ended September 30, 2003 - - - (24,096 ) (24,096 ) Balance, September 30, 2003 500,000 50 48,558 (61,161 ) (12,553 ) Net loss for the year ended September 30, 2004 - - - (39,481 ) (39,481 ) Balance, September 30, 2004 500,000 50 48,558 (100,642 ) (52,034 ) Net loss for the year ended September 30, 2005 - - - (15,492 ) (15,492 ) Balance, September 30, 2005 500,000 50 48,558 (116,134 ) (67,526 ) Net loss for the year ended September 30, 2006 - - - (15,626.00 ) (15,626 ) Balance, September 30, 2006 500,000 $ 50 $ 48,558 $ (131,760 ) $ (83,152 ) Cash contributed by related party 22,000 Reclassification of dedt to related party 36,480 Net loss for the year ended September 30, 2007 - - (18,266.00 ) (18,266 ) Balance, September 30, 2007 500,000 $ 50 $ 107,038 $ (150,026 ) $ (42,938 ) The accompanying notes are an integral part of these financial statements. - 14 - BLUE MOON INVESTMENTS, INC. (A Development Stage Enterprise) STATEMENTS OF CASH FLOWS From Inception (September 19, 1997 ) Year Ended through September 30, September 30, 2007 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (18,266 ) $ (15,626 ) $ (150,026 ) Adjustments to reconcile net loss to net cash used in operating activities: Loss incurred on offering costs - - 31,406 Increase (decrease) in accounts payable and accrued liabilities 907 (2,454 ) 12,157 Net cash used by operating activities (17,359 ) (18,080 ) (106,463 ) CASH FLOWS PROVIDED BY INVESTING ACTIVITIES: - - - CASH FLOWS PROVIDED BY FINANCING ACTIVITIES: Common stock issued for services - - 50 Payments for deferred offering costs - - (31,406 ) Proceeds from related party advances (42,000 ) 18,500 91,500 Capital contributed by an affiliate 58,480 - 49,038 Net cash provided by financing activities 16,480 18,500 109,182 NET INCREASE IN CASH (879 ) 420 2,719 CASH, BEGINNING OF PERIOD 3,598 3,178 - CASH, END OF PERIOD $ 2,719 $ 3,598 $ 2,719 SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ - $ - $ 8 Income taxes paid $ - $ - $ - NON-CASH TRANSACTIONS: Common stock issued for services $ - $ - $ 50 The accompanying notes are an integral part of these financial statements. - 15 - BLUE MOON INVESTMENTS, INC. (A Development Stage Enterprise) NOTES TO THE FINANCIAL STATEMENTS September 30, 2007 NOTE 1 – ORGANIZATION AND DESCRIPTION OF BUSINESS Blue Moon Investments, Inc. (the “Company”) was incorporated, under the laws of Nevada on September 19, 1997 to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions.The Company’s business plan is to evaluate, structure and complete a merger with, or acquisition of, a privately owned corporation. The Company has been in a development stage since its inception on September 19, 1997 and has not realized any revenues from its planned operations.The Company’s year end is September30. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES This summary of significant accounting policies is presented to assist in understanding the Company’s financial statements. The financial statements and notes are representations of the Company’s management, which is responsible for their integrity and objectivity. These accounting policies conform to accounting principles generally accepted in the United States of America, and have been consistently applied in the preparation of the financial statements. Accounting Method The Company’s financial statements are prepared using the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America. Basic and Diluted Net Loss per Share Loss per share was computed by dividing the net loss by the weighted average number of shares outstanding during the period. The weighted average number of shares was calculated by taking the number of shares outstanding and weighting them by the amount of time that they were outstanding. At September 30, 2007 and 2006, basic and diluted loss per share is the same, as there are no common stock equivalents outstanding. Cash and Cash Equivalents The Company considers all highly liquid investments with an original maturity of three months or less to be cash equivalents. Concentration of Risk The Company maintains its cash in primarily one business checking account, the funds of which are insured by the Federal Deposit Insurance Corporation. - 16 - BLUE MOON INVESTMENTS, INC. (A Development Stage Enterprise) NOTES TO THE FINANCIAL STATEMENTS September 30, 2007 Compensated Absences Currently, the Company has no employees; therefore, no liability has been recorded in the accompanying financial statements. The Company’s policy will be to recognize the costs of compensated absences when there are employees who earn such benefits. Derivative Instruments The Financial Accounting Standards Board issued Statement of Financial Accounting Standards (“SFAS”) No. 133, “Accounting for Derivative Instruments and Hedging Activities,” as amended by SFAS No. 137, “Accounting for Derivative Instruments and Hedging Activities – Deferral of the Effective Date of FASB No. 133”, SFAS No. 138, “Accounting for Certain Derivative Instruments and Certain Hedging Activities”, and SFAS No. 149, “Amendment of Statement 133 on Derivative Instruments and Hedging Activities”,which is effective for the Company as of January 1, 2001.These statements establish accounting and reporting standards for derivative instruments, including certain derivative instruments embedded in other contracts, and for hedging activities.They require that an entity recognize all derivatives as either assets or liabilities in the balance sheet and measure those instruments at fair value. If certain conditions are met, a derivative may be specifically designated as a hedge, the objective of which is to match the timing of gain or loss recognition on the hedging derivative with the recognition of (i) the changes in the fair value of the hedged asset or liability that are attributable to the hedged risk or (ii) the earnings effect of the hedged forecasted transaction. For a derivative not designated as a hedging instrument, the gain or loss is recognized in income in the period of change.The Company has not entered into derivatives contracts to hedge existing risks or for speculative purposes. For the years ended September 30, 2007 and 2006, the Company has not engaged in any transactions that would be considered derivative instrument or hedging activities. Development Stage Activities The Company has been in the development stage since its formation and has not realized any revenue from operations.It will be primarily engaged in evaluating, structuring, and completing a merger with, or acquisition of, a privately owned corporation. Fair Value of Financial Instruments The Company's financial instruments as defined by Statement of Financial Accounting Standards No. 107, "Disclosures about Fair Value of Financial Instruments," may include cash, receivables, advances, accounts payable and accrued expenses.All such instruments are accounted for on a historical cost basis, which, due to the short maturity of these financial instruments, approximates fair value at September 30, 2007 and 2006. - 17 - BLUE MOON INVESTMENTS, INC. (A Development Stage Enterprise) NOTES TO THE FINANCIAL STATEMENTS September 30, 2007 Going Concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.As shown in the accompanying financial statements, the Company has no revenues, minimal cash, and recurring losses since inception.These factors, among others, may indicate that the Company will be unable to continue as a going concern for a reasonable period of time. The financial statements do not include any adjustments relating to the recoverability and classification of liabilities that might be necessary should the Company be unable to continue as a going concern.Management’s plans are to engage in evaluating, structuring, and completing a merger with, or acquisition of, a privately owned corporation.These plans, if successful, will mitigate the factors which raise substantial doubt about the Company’s ability to continue as a going concern.The Company’s continuation as a going concern is dependent upon continuing capital contributions from an affiliate to meet its obligations on a timely basis, consummating a business combination with an operating company, and ultimately attaining profitability.There is no assurance that the affiliate will continue to provide capital to the Company or that the Company can identify a target company and consummate a business combination.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Provision for Taxes Income taxes are provided based upon the liability method of accounting pursuant to Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (“SFAS No. 109”). Under this approach, deferred income taxes are recorded to reflect the tax consequences in future years of differences between the tax basis of assets and liabilities and their financial reporting amounts at each year-end. A valuation allowance is recorded against the deferred tax asset if management does not believe the Company has met the “more likely than not” standard imposed by SFAS No. 109 to allow recognition of such an asset. Recent Accounting Pronouncements In September 2006, the Financial Accounting Standards Board updated its Statement of Financial Accounting Standards No. 157, “Fair Value Measurements,” (hereinafter "SFAS No. 157") which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. Where applicable, SFAS No. 157 simplifies and codifies related guidance within GAAP and does not require any new fair value measurements. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. Earlier adoption is encouraged. The Company does not expect the adoption of SFAS No. 157 to have a significant immediate effect on its financial position or results of operation - 18 - BLUE MOON INVESTMENTS, INC. (A Development Stage Enterprise) NOTES TO THE FINANCIAL STATEMENTS September 30, 2007 In June 2006, the Financial Accounting Standards Board issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” (hereinafter "FIN 48"), which prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. FIN 48 is effective for fiscal years beginning after December 15, 2006. The Company does not expect the adoption of FIN 48 to have a material immediate impact on its financial reporting.The Company is currently evaluating the impact, if any, that the adoption of FIN 48 will have on its disclosure requirements. In March 2006, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 156, “Accounting for Servicing of Financial Assets—an amendment of FASB Statement No. 140.” This statement requires an entity to recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a servicing contract in any of the following situations: a transfer of the servicer’s financial assets that meets the requirements for sale accounting; a transfer of the servicer’s financial assets to a qualifying special-purpose entity in a guaranteed mortgage securitization in which the transferor retains all of the resulting securities and classifies them as either available-for-sale securities or trading securities; or an acquisition or assumption of an obligation to service a financial asset that does not relate to financial assets of the servicer or its consolidated affiliates. The statement also requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value, if practicable, and permits an entity to choose either the amortization or fair value method for subsequent measurement of each class of servicing assets and liabilities. The statement further permits, at its initial adoption, a one-time reclassification of available for sale securities to trading securities by entities with recognized servicing rights, without calling into question the treatment of other available for sale securities under Statement 115, provided that the available for sale securities are identified in some manner as offsetting the entity’s exposure to changes in fair value of servicing assets or servicing liabilities that a servicer elects to subsequently measure at fair value and requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value in the statement of financial position and additional disclosures for all separately recognized servicing assets and servicing liabilities. This statement is effective for fiscal years beginning after September 15, 2006, with early adoption permitted as of the beginning of an entity’s fiscal year. Management believes the adoption of this statement will have no immediate impact on the Company’s financial condition or results of operations. - 19 - BLUE MOON INVESTMENTS, INC. (A Development Stage Enterprise) NOTES TO THE FINANCIAL STATEMENTS September 30, 2007 In February 2006, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 155, “Accounting for Certain Hybrid Financial Instruments, an Amendment of FASB Standards No. 133 and 140” (hereinafter “SFAS No. 155”). This statement established the accounting for certain derivatives embedded in other instruments. It simplifies accounting for certain hybrid financial instruments by permitting fair value remeasurement for any hybrid instrument that contains an embedded derivative that otherwise would require bifurcation under SFAS No. 133 as well as eliminating a restriction on the passive derivative instruments that a qualifying special-purpose entity (“SPE”) may hold under SFAS No. 140. This statement allows a public entity to irrevocably elect to initially and subsequently measure a hybrid instrument that would be required to be separated into a host contract and derivative in its entirety at fair value (with changes in fair value recognized in earnings) so long as that instrument is not designated as a hedging instrument pursuant to the statement. SFAS No. 140 previously prohibited a qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. This statement is effective for fiscal years beginning after September 15, 2006, with early adoption permitted as of the beginning of an entity’s fiscal year. Management believes the adoption of this statement will have no immediate impact on the Company’s financial condition or results of operations. Use of Estimates The process of preparing financial statements in conformity with accounting principles generally accepted in the United States of America requires the use of estimates and assumptions regarding certain types of assets, liabilities, revenues, and expenses. Such estimates primarily relate to unsettled transactions and events as of the date of the financial statements.Accordingly, upon settlement, actual results may differ from estimated amounts. NOTE 3 – INCOME TAXES A reconciliation of U.S. statutory federal income tax rate to the effective rate is as follows: Years Ended September 30, 2007 2006 Net operating loss carryforward $ 150,000 $ 131,700 Deferred tax asset $ 51,000 $ 44,800 Deferred tax asset valuation allowance (51,000 ) (44,800 ) Net Deferred Tax Asset $ - $ - - 20 - BLUE MOON INVESTMENTS, INC. (A Development Stage Enterprise) NOTES TO THE FINANCIAL STATEMENTS September 30, 2007 At September 30, 2007, the Company had deferred tax assets before offsetting valuation allowance calculated at an expected rate of 34% of approximately $50,300.At September 30, 2006, the Company had deferred tax assets before offsetting valuation allowance calculated at an expected rate of 34% of approximately $44,800. As management of the Company cannot determine that it is more likely than not that the Company will realize the benefit of the its deferred tax assets, a valuation allowance equal to the deferred tax assets was recorded at the Company’s year-end financial reporting dates. At September 30, 2007 and 2006, the Company has net operating loss carryforwards of approximately $150,000 and $131,760, respectively, which will expire through the year 2027.The change in valuation allowance from September 30, 2007 to September 30, 2006 is apparoximately $6,200.This change is primarily due to the change in the Company’s net operating loss carryforwards. The valuation allowance will be evaluated at the end of each year, considering positive and negative evidence about whether the asset will be realized.At that time, the allowance will either be increased or reduced.Reduction could result in the complete elimination of the allowance if positive evidence indicates that the value of the deferred tax asset is no longer impaired and the allowance is no longer required. Should the Company undergo an ownership change, as defined in Section 382 of the Internal Revenue Code, the Company’s tax net operating loss carryforwards generated prior to the ownership change will be subject to an annual limitation which could reduce or defer the utilization of those losses. NOTE 4 – RELATED PARTY TRANSACTIONS The Company maintains a mailing address at the offices of RD Capital, Inc. (“RD Capital”), an affiliate under common control.At this time, the Company has no need for an office. RD Capital has assumed responsibility for funding the Company’s limited operations.The Company accounts for such proceeds as contributed capital or as indebtness to a related party.No capital contributions were made during the years ended September 30, 2006 and 2005, respectfully.Through June 30, 2007, RD Capital has contributed a total of $ 107,038 on behalf of the stockholders, which is included in the accompanying financial statements as “additional paid-in capital.”RD Capital does not expect to be repaid for its capital contributions to the Company. During the three months ended December 31, 2002, the Company reclassified $2,000 from “additional paid-in capital” to “indebtedness to related party” to report working capital advances received from RD Capital. - 21 - BLUE MOON INVESTMENTS, INC. (A Development Stage Enterprise) NOTES TO THE FINANCIAL STATEMENTS September 30, 2007 During the year ended September 30, 2007, RD Capital contributed an additional 22,000.$36,480 of the $48,000 of indebtness to RD Capital was reclassified as “paid in capital”, with the balance of $11,520 repaid in cash. LME Holdings Co., Ltd., a shareholder, advanced the Company $3,000, $8,000, and $8,500, respectively, for working capital during the years ended September 30, 2007, 2006, and 2005. Prior to 2005, LME Holdings Co. Ltd. advanced the Company $14,000. As of September 30, 2007 the Company owned $33,500 to LME Holdings Co., Ltd. The advances reflected in the financial statements as “indebtedness to related parties,” are interest free, uncollateralized and due on demand. Management plans to settle the liability for cash or stock. The fair value of the related party debt approximates fair value due to the short-term maturity of the instruments. NOTE 5 – COMMON STOCK During the year ended September 30, 1997, the Company issued 500,000 shares of common stock in exchange for services.There have been no issuances of the Company’s common stock after September 30, 1997. NOTE 6 – COMMITMENTS AND CONTIGENCIES During the year ended September 30, 2007 the Company reclassified $10,198.09 from Accounts Payable to Commitments and Contingencies.The amount in question was from 2001 was for work disputed by the Company and was not paid. The Company believes the time to collect the debt has now exceeded the statute of limitations for debt in Nevada and plans to write off the amount in fiscal 2008. - 22 - Item 8.Changes in and Disagreements With Accountants on Accounting and Financial Disclosure There were no other changes or disagreements with Accountants or Auditors during the fiscal year ended September 30, 2007 except as noted below. We have engaged new auditors as our independent accountants to audit our financial statements.The former auditors, Cordovano & Honeck, LLP resigned as our auditors on December 5, 2005 and on December 5, 2005, our board of directors approved the change of independent accountants and appointed Williams & Webster, P.S. as our independent accountants. During the years ended September 30, 2003 and September 30, 2004, there were no disagreements with our former accountants, Cordovano & Honeck, LLP, on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure. During the years ended September 30, 2003 and September 30, 2004, our former accountant’s report on our financial statements contained the qualification that our financial statements were prepared assuming that we will continue as a going concern.Given that we have suffered losses from operations and the satisfaction of liabilities and commitments are dependent upon our ability to meet our future financing requirements and the success of its future operations, there is substantial doubt about our ability to continue as a going concern.Our financial statements do not include any adjustments that might result from the outcome of this uncertainty.Other than the qualification regarding uncertainty of our ability to continue as a going concern, our former accountant’s report on our financial statements did not contain an adverse opinion, a disclaimer of opinion or qualification or modification as to uncertainty, audit scope or accounting principles. We have engaged the firm of Williams & Webster, P.S. as of December 5, 2005.During the years ended September 30, 2003 and September 30, 2004, Williams & Webster, P.S. was not consulted on any matter relating to accounting principles to a specific completed or proposed transaction or the type of audit opinion that might be rendered on our financial statements.During the years ended September 30, 2003 and September 30, 2004,Williams & Webster, P.S. did not provide any written or oral advice that was an important factor considered by it in reaching any decision as to accounting, auditing or financial reporting issues. Item 8A.Controls and Procedures (a) Evaluation of disclosure controls and procedures. As required by Rule 13a-15 under the Securities Exchange Act of 1934, as amended (the "Exchange Act"), the Company carried out an evaluation under the supervision and with the participation of the Company's management, including the President and Chief Executive Officer and the Chief Financial Officer, of the effectiveness of the Company's disclosure controls and procedures as of September 30, 2007.In designing and evaluating the Company's disclosure controls and procedures, the Company and its management recognize that there are inherent limitations to the effectiveness of any system of disclosure controls and procedures, including the possibility of human error and the circumvention or overriding of the controls and procedures.Accordingly, even effective disclosure controls and procedures can only provide reasonable assurance of achieving their desired control objectives.Additionally, in evaluating and implementing possible controls and procedures, the Company's management was required to apply its reasonable judgment.Furthermore, in the course of this evaluation, management considered certain internal control areas, in which we have made and are continuing to make changes to improve and enhance controls.Based upon the required evaluation, the Chief Executive Officer and the Chief Financial Officer concluded that as of September 30, 2007, the Company's disclosure controls and procedures were effective (at the "reasonable assurance" level mentioned above) to ensure that information required to be disclosed by the Company in the reports it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. - 23 - From time-to-time, the Company and its management have conducted and will continue to conduct further reviews and, from time to time put in place additional documentation, of the Company's disclosure controls and procedures, as well as its internal control over financial reporting.The Company may from time to time make changes aimed at enhancing their effectiveness, as well as changes aimed at ensuring that the Company's systems evolve with, and meet the needs of, the Company's business.These changes may include changes necessary or desirable to address recommendations of the Company's management, its counsel and/or its independent auditors, including any recommendations of its independent auditors arising out of their audits and reviews of the Company's financial statements.These changes may include changes to the Company's own systems, as well as to the systems of businesses that the Company has acquired or that the Company may acquire in the future and will, if made, be intended to enhance the effectiveness of the Company's controls and procedures.The Company is also continually striving to improve its management and operational efficiency and the Company expects that its efforts in that regard will from time to time directly or indirectly affect the Company's disclosure controls and procedures, as well as the Company's internal control over financial reporting. (b) Changes in internal controls. There were no significant changes in the Company's internal controls or other factors that could significantly affect the Company's internal controls subsequent to the date of their evaluation. PART III Item 9.Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act. Set forth below are the present directors and executive officers of the Company.Note that there are no other persons who have been nominated or chosen to become directors nor are there any other persons who have been chosen to become executive officers.There are no arrangements or understandings between any of the directors, officers and other persons pursuant to which such person was selected as a director or an officer.Directors are elected to serve until the next annual meeting of stockholders and until their successors have been elected and have qualified.Officers serve at the discretion of the Board of Directors. Name Age Position David Ward 48 President, Chief Executive Officer and Chief Financial Officer and Director Ron Schlitt 48 Secretary, Treasurer and Director The above listed officers and directors will serve until the next annual meeting of the shareholders or until their death, resignation, retirement, removal, or disqualification, or until their successors have been duly elected and qualified.Vacancies in the existing Board of Directors are filled by majority vote of the remaining Directors.Our officers serve at the will of the Board of Directors.There are no other family relationships between any of our executive officers and directors. Business Experience The following is a brief account of the education and business experience during at least the past five years of each director, executive officer and key employee, indicating the principal occupation during that period, and the name and principal business of the organization in which such occupation and employment were carried out. - 24 - Resumes David Ward, President, Chief Executive Officer, Chief Financial Officer and Director, was appointed to his positions on May 3, 2002.From 1992 to present, Mr. Ward has been the President and owner of Keats William Management where he works with small and medium sized businesses in the marketing, finance and planning aspects of various companies.In 1987, Mr. Schlitt received a Professional Teaching Certification at the University of British Columbia and in 1984 received a Bachelor of Commerce diploma at the University of British Columbia. Ron Schlitt, Secretary, Treasurer and Director, was appointed to his positions on May 3, 2002.Mr. Schlitt is currently Secretary and a managing partner of Epicenter Resources, Inc., a private corporation specializing in human resources development and training since 1992.From 1985 to 1992 he was lead trainer and facilitator for a private training firm that contracted directly to the Federal and Provincial Government.Mr. Schlitt received a diploma of Business Administration with a Human Resources speciality from the College of New Caledonia.He has completed several certificate programs from Creative Training Techniques in various locations in the United States.He devotes only such time as necessary to the business of the company which time is expected to be nominal. Family Relationships There are no family relationships among our directors and officers. Board and Committee Meetings The Board of Directors of the Company held no formal meetings during the year ended September 30, 2007.All proceedings of the Board of Directors were conducted by resolutions consented to in writing by all the directors and filed with the minutes of the proceedings of the directors.Such resolutions consented to in writing by the directors entitled to vote on that resolution at a meeting of the directors are, according to the Nevada General Corporate Law and the By-laws of the Company, as valid and effective as if they had been passed at a meeting of the directors duly called and held. For the year ended September 30, 2007 our only standing committee of the Board of Directors was our audit committee. Audit Committee Currently our audit committee consists of our entire Board of Directors.We currently do not have nominating, compensation committees or committees performing similar functions.There has not been any defined policy or procedure requirements for shareholders to submit recommendations or nomination for directors. During fiscal 2006/2007, there were informal meetings held by this Committee.The business of the Audit Committee was conducted by resolutions consented to in writing by all the members and filed with the minutes of the proceedings of the Audit Committee. Audit Committee Financial Expert Our board of directors has determined that it does not have a member of its audit committee that qualifies as an "audit committee financial expert" as defined in Item 401(e) of Regulation S-B, and is "independent" as the term is used in Item 7(d)(3)(iv) of Schedule 14A under the Securities Exchange Act of 1934, as amended. - 25 - We believe that the members of our board of directors are collectively capable of analyzing and evaluating our financial statements and understanding internal controls and procedures for financial reporting.In addition, we believe that retaining an independent director who would qualify as an "audit committee financial expert" would be overly costly and burdensome and is not warranted in our circumstances given the early stages of our development and the fact that we have not generated any material revenues to date. Involvement in Certain Legal Proceedings Our directors, executive officers and control persons have not been involved in any of the following events during the past five years: 1. any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; 2. any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offences); 3. being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; or 4. being found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated. Section 16(a) Beneficial Ownership Compliance Section 16(a) of the Securities Exchange Act requires our executive officers and directors, and persons who own more than 10% of our common stock, to file reports regarding ownership of, and transactions in, our securities with the Securities and Exchange Commission and to provide us with copies of those filings.Based solely on our review of the copies of such forms received by us, or written representations from certain reporting persons, we believe that during fiscal year ended September 30, 2007, all filing requirements applicable to its officers, directors and greater than 10% percent beneficial owners were complied with. Code of Ethics Effective December 1, 2005, our company's board of directors adopted a Code of Business Conduct and Ethics that applies to, among other persons, our company's President and Secretary (being our principal executive officer, principal financial officer and principal accounting officer), as well as persons performing similar functions.As adopted, our Code of Business Conduct and Ethics sets forth written standards that are designed to deter wrongdoing and to promote: 1. honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; 2. full, fair, accurate, timely, and understandable disclosure in reports and documents that we file with, or submit to, the Securities and Exchange Commission and in other public communications made by us; 3. compliance with applicable governmental laws, rules and regulations; 4. the prompt internal reporting of violations of the Code of Business Conduct and Ethics to an appropriate person or persons identified in the Code of Business Conduct and Ethics; and 5. accountability for adherence to the Code of Business Conduct and Ethics. - 26 - Our Code of Business Conduct and Ethics requires, among other things, that all of our company's Senior Officers commit to timely, accurate and consistent disclosure of information; that they maintain confidential information; and that they act with honesty and integrity. In addition, our Code of Business Conduct and Ethics emphasizes that all employees, and particularly Senior Officers, have a responsibility for maintaining financial integrity within our company, consistent with generally accepted accounting principles, and federal and state securities laws.Any Senior Officer who becomes aware of any incidents involving financial or accounting manipulation or other irregularities, whether by witnessing the incident or being told of it, must report it to our company.Any failure to report such inappropriate or irregular conduct of others is to be treated as a severe disciplinary matter. It is against our company policy to retaliate against any individual who reports in good faith the violation or potential violation of our company's Code of Business Conduct and Ethics by another. Our Code of Business Conduct and Ethics was filed with the Securities and Exchange Commission as Exhibit 14.1 to our annual report for the year ended September 30, 2005.We will provide a copy of the Code of Business Conduct and Ethics to any person without charge, upon request.Requests can be sent to:Blue Moon Investments, Suite 700, 1620 Dickson Avenue, Kelowna, British Columbia, V1Y 9Y2. Item 10.Executive Compensation None of our officers and/or directors have received any compensation for their respective services rendered unto us.They all have agreed to act without compensation until authorized by the Board of Directors, which is not expected to occur until we have generated revenues from operations after consummation of a merger or acquisition.As of the date of this registration statement, we have no funds available to pay directors.Further, none of the directors are accruing any compensation pursuant to any agreement with us. It is possible that, after we successfully consummate a merger or acquisition with an unaffiliated entity, that entity may desire to employ or retain one or a number of members of our management for the purposes of providing services to the surviving entity.However, we have adopted a policy whereby the offer of any post-transaction employment to members of management will not be a consideration in our decision to undertake any proposed transaction.Each member of management has agreed to disclose to the Board of Directors any discussions concerning possible employment by any entity that proposes to undertake a transaction with us and further, to abstain from voting on the transaction.Therefore, as a practical matter, if each member of the Board of Directors is offered employment in any form from any prospective merger or acquisition candidate, the proposed transaction will not be approved by the Board of Directors as a result of the inability of the Board to affirmatively approve the transaction.The transaction would then be presented to our shareholders for approval. It is possible that persons associated with management may refer a prospective merger or acquisition candidate to us.In the event we consummate a transaction with any entity referred by associates of management, it is possible that the associate will be compensated for their referral in the form of a finder's fee.It is anticipated that this fee will be either in the form of restricted common stock issued by us as part of the terms of the proposed transaction, or will be in the form of cash consideration.However, if compensation is in the form of cash, payment will be tendered by the acquisition or merger candidate, because we have insufficient cash available.The amount of any finder's fee cannot be determined as of the date of this registration statement, but is expected to be comparable to consideration normally paid in like transactions, which range up to ten percent of the transaction price.No member of management will receive any finder’s fee, either directly or indirectly, as a result of their respective efforts to implement our business plan. - 27 - No retirement, pension, profit sharing, stock option or insurance programs or other similar programs have been adopted for the benefit of our employees. SUMMARY COMPENSATION TABLE Long Term Compensation Annual Compensation Awards Payouts (a) (b) (c) (d) (e) (f) (g) (h) (i) Name and Principle Position Year Salary ($) Bonus ($) Other Annual Comp- ensation ($) Restricted Stock Award(s) ($) Securities Underlying Option/SARs (#) LTIP Payouts ($) All Other Comp- ensation ($) David Ward, President 2006/ 2007 $0.00 $0.00 $0.00 $0.00 0 $0.00 $0.00 Ron Schlitt, Secretary, Treasurer and Director 2006/ 2007 $0.00 $0.00 $0.00 $0.00 0 $0.00 $0.00 Long-Term Incentive Plans There are no arrangements or plans in which we provide pension, retirement or similar benefits for directors or executive officers, except that our directors and executive officers may receive stock options at the discretion of our board of directors.We do not have any material bonus or profit sharing plans pursuant to which cash or non-cash compensation is or may be paid to our directors or executive officers, except that stock options may be granted at the discretion of our board of directors. We have no plans or arrangements in respect of remuneration received or that may be received by our executive officers to compensate such officers in the event of termination of employment (as a result of resignation, retirement, change of control) or a change of responsibilities following a change of control, where the value of such compensation exceeds $60,000 per executive officer. Compensation Of Directors We reimburse our directors for expenses incurred in connection with attending board meetings.We did not pay director's fees or other cash compensation for services rendered as a director in the year ended September 30, 2007. We have no formal plan for compensating our directors for their service in their capacity as directors, although such directors are expected in the future to receive stock options to purchase common shares as awarded by our board of directors or (as to future stock options) a compensation committee which may be established.Directors are entitled to reimbursement for reasonable travel and other out-of-pocket expenses incurred in connection with attendance at meetings of our board of directors.Our board of directors may award special remuneration to any director undertaking any special services on our behalf other than services ordinarily required of a director.No director received and/or accrued any compensation for their services as a director, including committee participation and/or special assignments. - 28 - Employment Contracts There are no arrangements or plans in which we provide pension, retirement or similar benefits for directors or executive officers.Our directors and executive officers may receive stock options at the discretion of our board of directors in the future.We do not have any material bonus or profit sharing plans pursuant to which cash or non-cash compensation is or may be paid to our directors or executive officers, except that stock options may be granted at the discretion of our board of directors. We have no plans or arrangements in respect of remuneration received or that may be received by our executive officers to compensate such officers in the event of termination of employment (as a result of resignation, retirement, change of control) or a change of responsibilities following a change of control, where the value of such compensation exceeds $60,000 per executive officer. Item 11.Security Ownership of Certain Beneficial Owners and Management and Related StockholderMatters The following table provides information regarding the beneficial ownership of our common stock as of September 30, 2007 by: * each person or entity known by us to be the beneficial owner of more than 5% of the outstanding shares of common stock, * each of our directors and named executive officers, and * all of our directors and executive officers as a group. Title of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Owner Percent of Class Common Stock David Ward 19690 - 50th Avenue Langley, B.C. V3A 4J2 152,000 common shares Direct Ownership 30.4% Common Stock Ron Schlitt 1890 Ranchmont Cres. Kelowna, B.C. V1V 1T3 152,000 common shares Direct Ownership 30.4% Common Stock All Officers and Directors as a Group 304,000 common shares 60.8% The balance of our outstanding common stock is held by eight persons, none of whom hold 5% or more of our outstanding common stock. Changes in Control We are unaware of any contract or other arrangement the operation of which may at a subsequent date result in a change in control of our company. - 29 - Item 12.Certain Relationships and Related Transactions There have been no related party transactions, or any other transactions or relationships required to be disclosed pursuant to Item 404 of Regulation S-B. Item 13.Exhibits, List and Reports on Form 8-K. (A) Exhibits Exhibit Number Description 3.1 Articles of Incorporation and amendments thereto, as filed with the Issuer's Form 10-SB (file no. 000-29021) filed on January 19, 2000 incorporated herein by reference. 3.3 Bylaws as filed with the Issuer's Form 10-SB (file no. 000-29021) on January 19, 2000 incorporated herein by reference. 4.1 Form of Lock Up Agreement Executed by the Issuer's Shareholders as filed with the Issuer's Form 10-SB (file no. 000-29021) filed on January 19, 2000, incorporated herein by reference. 13.1 Form 10QSB for the Period ended December 31, 2006, filed on February 6, 2007, incorporated herein by reference. 13.2 Form 10QSB for the Period ended March 31, 2007, filed on May 15, 2007, incorporated herein by reference. 13.3 Form 10QSB for the Period ended June 30, 2007, filed on August 13, 2007, incorporated herein by reference. 31 Section 302 Certification 32 Section 906 Certification (B) Reports on Form 8-K None Item 14.Principal Accountant Fees and Services Audit Fees For the fiscal year ended September 30, 2007, the aggregate fees billed by Williams & Webster, P.S. for professional services rendered for the audit of our annual financial statements included in our annual report on Form 10-KSB were $18,336.For the period ended September 30, 2006, the aggregate fees billed by Williams & Webster, P.S. for professional services rendered for the audit of our annual financial statements included in our annual report on Form 10-KSB were $6,912.50. - 30 - Audit Related Fees For the period ended September 30, 2007, the aggregate fees billed for assurance and related services by Williams & Webster, P.S. relating to the performance of the audit of our financial statements which are not reported under the caption "Audit Fees" above, was $-0-.For the period ended September 30, 2006, the aggregate fees billed for assurance and related services by Williams & Webster, P.S. relating to the performance of the audit of our financial statements which are not reported under the caption "Audit Fees" above, was $0. Tax Fees For the period ended September 30, 2007, the aggregate fees billed by Williams &
